UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 11/30/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2014 (Unaudited) Common Stocks97.9% Shares Value ($) Automobiles & Components.8% Delphi Automotive 193,710 Capital Goods7.9% Cummins 152,050 22,141,521 Danaher 255,520 21,351,251 Fluor 280,950 17,416,091 Honeywell International 355,390 35,208,487 Precision Castparts 107,340 25,536,186 Raytheon 170,680 18,211,556 Commercial & Professional Services1.1% Tyco International 464,610 Consumer Durables & Apparel4.1% Michael Kors Holdings 159,480 a 12,233,711 NIKE, Cl. B 284,320 28,230,133 PVH 176,220 22,404,611 Under Armour, Cl. A 141,300 a 10,242,837 Consumer Services.8% Las Vegas Sands 218,890 Diversified Financials4.6% Ameriprise Financial 168,690 22,228,281 BlackRock 60,430 21,699,204 Discover Financial Services 224,880 14,740,884 IntercontinentalExchange Group 103,795 23,456,632 Energy4.4% EOG Resources 278,140 24,120,301 Halliburton 429,950 18,143,890 Schlumberger 407,520 35,026,344 Food & Staples Retailing3.0% Costco Wholesale 217,940 30,973,633 CVS Health 246,670 22,535,771 Food, Beverage & Tobacco5.4% Coca-Cola Enterprises 500,280 21,982,303 Mondelez International, Cl. A 556,080 21,798,336 PepsiCo 510,450 51,096,045 Health Care Equipment & Services2.7% McKesson 134,190 28,281,884 UnitedHealth Group 205,880 20,305,944 Household & Personal Products3.0% Colgate-Palmolive 411,480 28,634,893 Estee Lauder, Cl. A 323,370 23,974,652 Insurance1.3% Marsh & McLennan 404,967 Materials3.0% Dow Chemical 374,320 18,218,154 Martin Marietta Materials 128,580 15,434,743 Praxair 147,640 18,954,023 Media4.7% AMC Networks, Cl. A 198,799 a 12,894,103 Comcast, Cl. A 617,838 35,241,480 Interpublic Group of Companies 852,910 17,305,544 Viacom, Cl. B 248,240 18,774,391 Pharmaceuticals, Biotech & Life Sciences13.8% Actavis 113,337 a 30,670,126 Alexion Pharmaceuticals 124,640 a 24,292,336 Biogen Idec 75,410 a 23,202,903 Bristol-Myers Squibb 284,890 16,822,754 Celgene 284,270 a 32,318,656 Gilead Sciences 392,445 a 39,370,082 Illumina 98,093 a 18,724,973 Perrigo Company 120,650 19,326,923 Regeneron Pharmaceuticals 40,770 a 16,964,805 Vertex Pharmaceuticals 202,840 a 23,910,779 Retailing6.5% Dollar General 222,440 a 14,845,646 Home Depot 397,840 39,545,296 Netflix 36,720 a 12,726,785 Priceline Group 25,908 a 30,058,203 Ulta Salon, Cosmetics & Fragrance 138,300 a 17,493,567 Software & Services21.0% Accenture, Cl. A 184,860 15,958,964 Adobe Systems 255,490 a 18,824,503 Akamai Technologies 232,190 a 15,001,796 Cognizant Technology Solutions, Cl. A 344,590 a 18,604,414 Facebook, Cl. A 550,922 a 42,806,639 Fortinet 456,459 a 12,580,010 Google, Cl. A 61,540 a 33,790,383 Google, Cl. C 68,940 a 37,353,760 Intuit 312,400 29,324,988 LinkedIn, Cl. A 79,150 a 17,909,271 Microsoft 1,220,920 58,372,185 salesforce.com 426,180 a 25,515,397 Visa, Cl. A 183,550 47,390,775 Technology Hardware & Equipment8.7% Apple 908,810 108,084,773 EMC 761,010 23,096,654 SanDisk 227,660 23,553,704 Transportation1.1% FedEx 113,740 Total Common Stocks (cost $1,266,811,084) Other Investment2.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $38,483,377) 38,483,377 b Total Investments (cost $1,305,294,461) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2014, net unrealized appreciation on investments was $471,616,078 of which $488,781,988 related to appreciated investment securities and $17,165,910 related to depreciated investment securities. At November 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 21.0 Pharmaceuticals, Biotech & Life Sciences 13.8 Technology Hardware & Equipment 8.7 Capital Goods 7.9 Retailing 6.5 Food, Beverage & Tobacco 5.4 Media 4.7 Diversified Financials 4.6 Energy 4.4 Consumer Durables & Apparel 4.1 Food & Staples Retailing 3.0 Household & Personal Products 3.0 Materials 3.0 Health Care Equipment & Services 2.7 Money Market Investment 2.1 Insurance 1.3 Commercial & Professional Services 1.1 Transportation 1.1 Automobiles & Components .8 Consumer Services .8 † Based on net assets. The following is a summary of the inputs used as of November 30, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,726,193,451 - - Equity Securities - Foreign Common Stocks+ 12,233,711 - - Mutual Funds 38,483,377 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: January 22, 2015 By: /s/James Windels James Windels Treasurer Date: January 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
